Citation Nr: 1130731	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-14 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2009, the Board remanded the PTSD claim so that additional records could be requested.  The case has been returned to the Board for further appellate consideration.

In a February 2011 statement of the case the RO appeared to consider the claim of entitlement to service connection for posttraumatic stress disorder  on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

This case was previously subject to an April 2007 stay pending final resolution of an appeal of the decision by the United States Court of Appeals for Veterans Claims United States Court of Appeals for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In May 2008, the United States Court of Appeals for the Federal Circuit decided Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009).  Therein, the Federal Circuit upheld as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The stay was thereafter lifted, and the appellant's claim may now be adjudicated.

FINDINGS OF FACT

1.  A November 1996 rating decision denied entitlement to service connection for posttraumatic stress disorder; that rating decision was not appealed and it is final.

2.  The evidence received since that November 1996 decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not engage in combat with the enemy, and no verifiable in-service stressors have been shown.

3.  Competent and persuasive evidence of record demonstrates that the Veteran neither has a psychiatric disorder, to include posttraumatic stress disorder, due to service, nor did he have a compensably disabling psychosis within one year of discharge from active duty.

4.  The evidence of record preponderates against finding that the Veteran has an acquired psychiatric disorder that was caused or aggravated by service.

5.  The credible evidence of record, to include VA and Department of Navy sources, shows that the Veteran's sea service did not involve service on the inland ("brown") waterways of the Republic of Vietnam, and it is not shown that he set foot on the land mass of the Republic of Vietnam, or was otherwise exposed to an herbicide agent (to include Agent Orange) during service.

6.  The Veteran was diagnosed with prostate cancer in 2004, nearly 30 years after discharge from active duty and there is no competent evidence that this disorder is related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2010).

3.  Prostate cancer was not incurred in or aggravated by service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May and June 2004, November 2006, and December 2010 of the information and evidence needed to substantiate and complete a claim.  VA informed the Veteran of how disability evaluations and effective dates are assigned in November 2006.  The claims were readjudicated in a February 2011 supplemental statement of the case. 

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with this information in June 2004 correspondence.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, including medical records, Social Security Administration records, and affording the Veteran an examination.  There is not a scintilla of evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

New and Material Evidence

A rating decision is final and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence must be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

The Veteran was denied entitlement to service connection for posttraumatic stress disorder in a November 1996 rating decision.  The RO held that the evidence of record did not establish a diagnosis of PTSD, and that there was no credible supporting evidence that a claimed in-service stressor had occurred.  Lastly, the rating decision found no nexus between the Veteran's claimed PTSD and service.  After submission of additional evidence, a second November 1996 rating decision was issued, again denying service connection for PTSD for the same reasons as the prior rating decision.  While the Veteran submitted a notice of disagreement with this second November 1996 decision, he never perfected an appeal of the rating decision.  As the Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence associated with the claims file prior to the November 1996 rating decision includes some service personnel records, an October 1996 VA examination, VA treatment records, and statements from the Veteran.

Evidence associated with the claims folder after the November 1996 decision includes the Veteran's Social Security Administration disability claim records, additional statements and testimony from the appellant regarding in-service stressors, responses from the Joint Services Research and Records Center (JSRRC) regarding stressor verification, and the service treatment records.  

Of the evidence associated with the claims file after the November 1996 decision, the Veteran's statements regarding his stressors and a May 2004 diagnosis of PTSD warrant a reopening of his claim for service connection.  Prior to November 1996 the Veteran stated at an October 2006 VA examination he had flashbacks and mental stress due to in-service duties which involved making bombs.  Subsequent to the November 1996 rating decision, the Veteran provided testimony and statements regarding witnessing the death of a friend, and nearly having a "magazine" explode in a closed room near other ammunition.  Such evidence is presumed credible solely for purposes of determining whether new and material evidence has been submitted.  The Veteran's reported stressors were not previously of record and relate to an unestablished fact necessary to substantiate the claim--the presence of a stressful event and a nexus between any current condition and service.  Additionally, following a May 2004 psychological evaluation the diagnosis was posttraumatic stress disorder.  Thus, such evidence is new and material, and the claim for service connection for a psychiatric disorder is reopened.

Service Connection--PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (to be codified at 38 C.F.R. § 3.304(f)(3)). 

The Veteran served aboard the aircraft carrier USS Coral Sea for more than two years as an aviation ordnanceman.  The Veteran denies being involved in combat,  Hence, any reported in-service stressors requires corroboration.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994)

The Veteran first sought treatment for anxiety in June 1996.  He stated the anxiety attacks in 1995, but that they had worsened within the prior three months.  A prior history of depression eight years prior was also noted.  Following an assessment he was diagnosed with panic attacks and alcohol dependence.  

The Veteran underwent a VA psychological evaluation in June 1996 where testing revealed symptom exaggeration with a suggestion of possible malingering.  The results of his psychological testing were inconsistent with his clinical presentation during his interview, and inconsistent with his education and vocational history.  While the Veteran reported being confused at the time he took his test due to the medication he was prescribed, the evaluator noted that his results could reflect medication affects, lack of effort or an attempt to present himself as performing worse than he was capable.  His in-service bomb making duties were noted.  The appellant denied having medical, emotional, legal or behavioral problems while in service.  Due to the inconsistent test results a clinical disorder diagnosis was deferred.  He was noted under Axis II to have a "personality disorder," but the diagnosis was deferred as well.

VA treatment records from July 1996 note an assessment of panic disorder without agoraphobia and alcohol dependence.

The Veteran was afforded a VA examination in October 1996, at which time he reported a fifteen year history of being paranoid.  He reported his service dates and service duties, and having nightmares about making bombs.  He denied exposure to combat.  The examiner noted the Veteran suffered from panic attacks and maybe depression, but found that a diagnosis of posttraumatic stress disorder was not warranted because the Veteran had not reported any traumatic event.  The examiner noted the Veteran had not been involved in any life-or-death situations.

In January 1997, the Veteran underwent a PTSD services assessment.  He reported being a weapons expert in service.  When asked to name his three worst in-service experience, he listed losing his best friend at sea, and a missile going off in one of his "magazines" and hurting a few people.  He also noted that he was abused by his stepfather as a child.  The diagnostic impression was rule out posttraumatic stress disorder, rule out alcohol abuse, and rule out anxiety disorder.

Private psychologist D.W.B. provided a psychological report in May 2004 in relation to the Veteran's application for Social Security disability benefits.  The appellant reported serving "three tours of active duty in Vietnam."  He reported being diagnosed with PTSD in 1996, which was "triggered by his experience in Vietnam."  He stated he received counseling for two to three years after being diagnosed with PTSD and resuming counseling again in 2003.  The psychologist noted the Veteran reported symptoms of PTSD, such as: exposure to a traumatic event, avoidance of people, avoidance of feelings, estrangement from others, irritability, and impaired memory and concentration.  The evaluation does not include a statement as to what "traumatic event" the Veteran reported other than his being diagnosed with prostate cancer and an indication his PTSD was due to "experiences in Vietnam."  The psychologist diagnosed chronic PTSD.

In November 2008, the Veteran testified that when his ship was in the Gulf of Tonkin his friend was blown overboard by a jet blast and died sometime toward the end of 1973.  He could not recall his friend's name, but thought perhaps it was Charles.  He also testified that while bringing a missile out on a barrel "one of the projectors, propellers went off, just ignited but the missile didn't launch."  He reported he cleared all of his men out of the room, but that luckily the missile did not actually explode.  He reported that he was afraid it was going to explode, and that the incident lasted 15 to 20 minutes.

The RO contacted the  U. S. Armed Services Center for Research of Unit Records (CURR) in an attempt to verify the Veteran's stressors.  In December 2010, CURR responded that they had reviewed the USS Coral deck logs from December 1-21, 1973 did not reveal that a sailor was blown overboard resulting in his death.  The National Archives Records Administration was unable to locate copies of the December 21-31, 1973 deck logs for the USS Coral Sea.  Other deaths were noted aboard the Coral Sea but the names of the two dead men did not involve the name "Charles."  

In December 2010, the RO issued a memorandum outlining their attempts to verify the Veteran's stressors, and the determination that further development was not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Here, the Board finds that the Veteran is not credible in reporting his symptoms or stressors regarding his claimed PTSD.  When the Veteran initially complained of anxiety, he noted that it was based upon his knowledge that he was building bombs that could be used in Vietnam.  Later, he stated that his "best friend" died onboard the USS Coral Sea; however, he testified that he could not remember the name of the friend that was blown overboard.  He also stated a missile in a magazine nearly went off, and in one occasion said that people were injured, but later testified that he cleared all of his men out and the missile did not explode.  He has reported different service dates to several healthcare providers, and has misleadingly stated that he multiple served tours "in Vietnam."  The VA examiner asked him if he was actually on land in Vietnam, and he corrected himself that he was not; however, the Social Security psychologist was under the impression he was "in Vietnam."  He also reported to the Social Security psychologist that he had been diagnosed in 1996 with PTSD due to his Vietnam experiences.  Significantly, the evidence shows that in 1996 testing revealed that the appellant was exaggerating his symptoms and possibly malingering.  He was diagnosed with anxiety attacks and alcohol dependence.  Based on the foregoing, the Board finds that the Veteran is not credible.

Regarding the Social Security psychologist diagnosing posttraumatic stress disorder related to service in Vietnam, the Board notes that the Veteran was not truthful during his interview and that the Social Security psychologist was under the inaccurate impression that the Veteran had served multiple "tours in Vietnam" and had previously been diagnosed by VA with PTSD due to his experiences "in Vietnam."  Also, while the psychologist stated that the Veteran's chronic PTSD was due to exposure to a traumatic event, the psychologist did not list the traumatic event referred to, so the diagnosis cannot be assumed to be based on the Veteran's fear of hostile military or terrorist activity.  Certainly there is no indication elsewhere in the record that the Veteran has presented a independently verifiable stressor that involved fear of hostile military or terrorist activity.

As noted above, the Veteran was diagnosed with anxiety attacks in 1996, more than 20 years after discharge from service.  An anxiety disorder is not a psychosis, but even assuming that such a disorder is subject to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, there is no competent evidence that the disorder was compensably disabling within a year of service discharge.  Hence, entitlement to service connection for a psychiatric disorder on a presumptive basis is not in order.
 
The Veteran's reported stressors are not verified, and as noted above, his statements regarding his stressors are not credible.  As such, direct service connection for PTSD based on noncombat in-service stressors is not warranted.

Regarding direct service connection for anxiety attacks or other acquired psychiatric disorders, there is no competent evidence of record that the Veteran suffers from a disorder due to service.  His service treatment records do not note treatment for or a diagnosis of a psychiatric disorder, and the Veteran himself has noted he did not have behavioral or emotional problems in service.  He indicated he did not have anxiety until 1981 at the earliest, which would have been 6 years after service.  Based on the above evidence direct service connection for an acquired psychiatric disorder is not warranted. 

The appeal is denied.


Service Connection-Prostate Cancer

The Veteran filed a claim for service connection for prostate cancer, which he stated he developed as a result of exposure to Agent Orange.  Initially the Veteran indicated that he was exposed to Agent Orange because he was "in Vietnam;" however, later he indicated he was exposed due to moving ammunition and barrels which contained Agent Orange while aboard the USS Coral Sea.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active naval service prostate cancer shall be service- connected, if the disorder becomes compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (emphasis added); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot on the land borders of Vietnam).

In September 2010, the Compensation and Pension Service provided a memorandum which included information and guidelines in order to promote regional office awareness, consistency and fairness in the processing of disability claims based on herbicide exposure from Veteran's with service in the U.S. Navy during the Vietnam era.  The memorandum noted that although  operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered inland waterways to provide gunfire support or deliver troops or supplies.  The memorandum referenced the new Vietnam Era Navy Ship Agent Orange Exposure Development Site which contained a link to the Ships operating on the inland waterways or docking in Vietnam. The link identifies: (1) Brown Water Navy individual vessels, and types of vessels, that operated primarily or exclusively on the inland waterways, and (2) Blue Water Navy individual vessels that temporarily operated on inland waterways or docked, with dates.  A review of this list of ships does not include the USS Coral Sea, upon which the Veteran was stationed.

As noted above, the Board does not find the Veteran credible.  This is evident again in his claim for prostate cancer where he first alleged that he went ashore to Vietnam during his service aboard the USS Coral Sea.  As is evidenced in the above referenced link, the USS Coral Sea was never a "brown water" vessel and she was never temporarily docked or in inland waterways during Vietnam.  During his testimony he changed his explanation for his exposure to Agent Orange to having handled barrels of Agent Orange or weapons/equipment that had been exposed to Agent Orange.  The provisions of M21-1MR, Part IV, subpart ii, Chapter 2, Section C (10) note that the Joint Services Records Research Center has stated:

1. In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.

2. To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

3. Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.
 
As such, there is no evidence that the Veteran was exposed to Agent Orange from (1) entering "brown water;" (2) stepping foot on land in Vietnam; or (3) through the transport of Agent Orange or through contact with equipment used in Vietnam.  As there is no evidence of exposure to Agent Orange presumptive service connection for prostate cancer is not warranted.

The Veteran was not afforded a VA examination in relation to his claim for service connection for prostate cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no evidence establishing an in- service event or injury, and the only nexus information stems from the Veteran's belief his prostate cancer is due to Agent Orange exposure.  While a Veteran's statement regarding a nexus between a disorder and service can sometimes be enough to trigger McLendon, in this case the appellant has been found to be not credible.  

The Board notes that direct service connection for prostate cancer is also not warranted.  There is no indication in the Veteran's service treatment records that he was diagnosed with or treated for prostate cancer or any symptoms of a prostate disorder in service.  All genitourinary difficulties the Veteran had in service were attributed to sexually transmitted diseases.  He was not diagnosed with prostate cancer until 30 years after service, and there is no medical evidence which suggests a nexus between his current prostate cancer and his service.

In denying these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


